Citation Nr: 1600185	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for blood clots with a pulmonary embolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  He had service in the Korean Conflict, where his awards and decorations included the Combat Infantryman Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 RO rating decision.  

In October 2015, the Veteran was scheduled to have a video conference with a Veterans Law Judge from the Board.  However, he cancelled that conference and has not requested that it be rescheduled.  Accordingly, the Board will proceed as if he no longer desires a hearing before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ must perform the following actions:

1.  Obtain a copy of the Veteran's Social Security records associated with his January 1985 entitlement to disability benefits.  

Such records should include, but are not limited to, the disability or disabilities for which his Social Security benefits were awarded, all medical records associated with the award and continuation of his Social Security benefits, and any decisions rendered by an Administrative Law Judge from the Social Security Administration.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  When the actions in part 1 have been completed, the AOJ must refer the electronic claims file to the physician who performed the January 2012 VA examination or to the physician who submitted the June 2012 addendum.  The physician must render an opinion as to whether or not the Veteran's service-connected right knee disability AGGRAVATED his blood clots with pulmonary embolus.  

In determining aggravation, the physician must state, SPECIFICALLY, whether or not there has been a chronic worsening of the pathology associated with the Veteran's blood clots with pulmonary embolus since it was first manifested.  If so, the physician must opine whether it is due to the natural progress of the blood clots with pulmonary embolus or to the Veteran's service-connected right knee disability.  

The VA physician is advised that under the law, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

The physician's attention is drawn VA Form 21-2507a, Request for Physical Examination, dated January 25, 2012, in which the RO requested that the examiner opine whether the Veteran's blood clots with pulmonary embolus were proximately due to OR AGGRAVATED by the Veteran's service connected right knee disability.  

The physician must state HOW AND WHY he or she reached the opinion they did. 

If the physician is unable to reach an opinion without resort to SPECULATION, he or she must state why that is so.  

If the physician who performed the January 2012 VA examination and the physician who submitted the June 2012 addendum are unavailable, the claims file must be referred to a similarly qualified physician for an opinion.  

If the physician finds that an additional examination is necessary, such an examination must be scheduled.  

3.  When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for blood clots with a pulmonary embolus.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the  Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

